Opinion of the Court
Quinn, Judge:
At issue is the sufficiency of the evidence to support the accused’s conviction for separate assaults upon commissioned and noncommissioned officers within a period of approximately 30 minutes.
Shortly after termination of a “red alert” against an enemy attack, the accused loaded a M-79 grenade launcher with a high explosive round and went about his troop area pointing the weapon at various persons. Almost every Government witness indicated that the accused’s conduct was completely out of character. Captain Frazier, one of -.the victims, testified that the accused’s action was “180 degrees different from what . . . [he] had ever done.”
Evidence indicates that the accused had been on “edge” for some time; just before the incident he was “jumping at the slightest noises” and was *17apparently “all shook up” at taunting remarks by a Specialist Straughn. While his conduct was not regarded as unusual then, it was dramatically different after he “fell flat on his back” and struck his head “very hard” on a board walkway. Apparently unconscious from the fall, he was carried td bed. In about five minutes, he regained consciousness and movement. His conduct and comments in the next half hour, during which he seized and loaded a M-79 grenade launcher and moved through the area calling persons “gooks,” “dinks,” and “Viet Cong imposters,” and threatening to kill them, led several witnesses to conclude that his mind had “snapped.”
To some witnesses it appeared that the accused “didn’t recognize anything” or anyone. A noncommissioned officer, who was the victim of one of the assault charges lodged against the accused, testified that the accused “seemed confused more than anything” and he “really couldn’t tell everything was happening.” On the other hand, the division psychiatrist testified that two days after the episode he had examined the accused. The accused had informed him that he recalled “drinking quite a bit” before the incident, but he “had no actual memory” of the events that resulted in the charges against him. He further testified that the accused exhibited no symptoms of any “mental or neurological illness” and gave no indication that he had suffered a head injury. His testimony can reasonably be construed as indicating that in his opinion the “most likely explanation” for the accused’s conduct was that “he had had too much alcohol to drink.” Other evidence indicates the accused had been drinking before and after the “red alert.”
By appropriate instructions, the trial judge submitted to the court members the question of the accused’s mental condition as a defense to all the charges. He also instructed them that, as a matter of law, the accused was innocent of some of the assault charges if he had acted in the belief, however erroneous or unreasonable it might be, that the victims were “members of the enemy force.” On that issue, he admonished the court members to consider the evidence of intoxication, with the “basic question” being whether it raised “a reasonable doubt that he knew the identity” of the victims as his superior officers. With one exception, the court members found the accused guilty as charged.
Appellate defense counsel contend that the evidence does not establish the accused’s sanity beyond a reasonable doubt. See United States v Morris, 20 USCMA 446, 449, 43 CMR 286 (1971). They also contend that the sanity question is “closely akin” to the insufficiency of the evidence “to prove beyond a reasonable doubt that the appellant knew” the military status of the persons whom he assaulted. As explicated in their brief, the blow on the head the accused suffered in his fall made him “totally irrational.” The same contention was made at trial.
Within minutes after the weapon was taken from the accused, he was examined by Dr. Pearson, the squadron surgeon. His testimony and that of the division psychiatrist fairly support a conclusion that the accused’s fall did not have any noticeable physical effect upon him. Other testimony, by witnesses patently sympathetic to the. accused, leaves no doubt that, even after the fall, the accused was oriented to persons around him and to the implications of his conduct.
First Sergeant Coffelt testified that he was notified by the Charge of Quarters that the accused was a “little bit wild.” At the time of the report, the accused had already left his bed and had procured the M-79. Coffelt went to the accused’s area. As he approached, three or four persons ran from the building in which the accused lived; the accused came “right behind them.” He had the “79 in his hands . . . broken open.” Coffelt asked the accused “what” he was “doing,” and enjoined him to “Take it easy.” In response, the accused “locked” the weapon, “pointed it” at Coffelt, and “said, ‘1st *18Sergeant, get out of here or I'll kill you.’ ” As Coffelt took a step forward, the accused repeated his remark. Cof-felt “threw up . , . [his] hands,” turned, and walked away. Specialist Wile testified that when Warrant Officer Davis came on the scene another officer called out that it was Davis; the accused “turned around and said, ‘Oh, yeah, Mr, Davis is O. K.’ ” Sergeant Dye testified that the accused, armed with the M--79, came up to his “hooch” and ordered him and several others “to get inside there and shut up,” Inside he ordered Dye to turn off a light. Dye, who was patently reluctant to testify against the ac-' cused, admitted that the accused addressed .him as “sergeant.”
When the accused was disarmed, he was immediately taken to the orderly room. Specialist Wile testified that there the accused kept “trying to tell everybody he was sorry”; that he “didn’t mean to hurt anybody”; and “things like this.” Dr. Pearson indicated that when he arrived at the orderly room, the accused knew his name and that when Colonel Molinelli came in somewhat later, the accused remarked: “There’s the colonel. I’m in trouble.” Similarly, Sergeant Cof-felt testified that the accused “knew” the troop commander, Major Gross, when he entered, and that he asked the major what “are they going to do to me.” According to Captain Rosen-thal, he specifically questioned Major Gross as to whether he was "going to punish” hiffi “for this.”
As appellate defense counsel argued, the accused’s conduct was bizarre. Unusual, even irrational conduct, hpw-eyer, can be attributed to a “number of factors” other than mental malf unc-tioning. United States v Lewis, 14 USCMA 79, 82, 33 CMR 291 (1963). Substantial evidence ip this record indicates that the accused’s conduct could have resulted from intoxication or emotional upset at Specialist Straughn’s taunting. We need not decide whether the court-martial concluded that either or both of these factors precipitated the assaults. Suffice it, the record contains ample evidence to support the court’s determination that, at the time of the offenses, the accused was, beyond a reasonable doubt, free of any mental disorder, defect, or derangement, United States v Carey, 11 USCMA 443, 29 CMR 259 (1960). The evidence further supports the court’s finding that the accused knew the military identity of the officers he assaulted,
All the assaults of which the accused stands convicted were committed within a brief period of time, Certainly, the offenses are serious, but as one witness testified, the accused could easily have seriously injured all his victims, but he hurt none. The circumstances of the case, both in regard to the accused’s condition and in the continuity of the several acts in the total episode, recall the reminder in United States v Cave, 17 USCMA 153, 156, 37 CMR 417 (1967), that “from the standpoint of mitigation, all the wrongs committed by the accused can be regarded as ‘just one long transaction.’ ” At the time of the offenses, the accused was eighteen years of age. Captain Rosen-thal, former executive officer of the accused’s troop and its commander at the time of trial, described the accused as “normally a softspoken, mild-mannered and well-behaved soldier” whose performance of duty was “excellent.” This case, therefore, impresses us as one deserving exacting review of the justice of suspension of the punitive discharge.
The decision of the Court of Military Review is affirmed.
Chief Judge Darden concurs-